  Case 3:19-cv-02281-K Document 24-1 Filed 10/30/19               Page 1 of 1 PageID 148



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                             Plaintiff,

       vs.                                                Civil Action No. 3:19-cv-02281-K

MATCH GROUP, INC., a corporation,

                             Defendant.


                                    [PROPOSED] ORDER

       AND NOW, this ____ day of ____________, 2019, upon consideration of the Federal

Trade Commission’s unopposed motion for an extension of the page limit for its response to

Match Group, Inc.’s motion to dismiss, it is hereby ORDERED that the motion is GRANTED.

The Federal Trade Commission is hereby permitted to file a response brief that is no more than

35 pages long.




                                            Honorable Ed Kinkeade
                                            United States District Judge
